﻿1.	In addressing this Assembly for the first time I should like to acknowledge the honour that this represents for our people. This Assembly embodies the just and profound yearnings of the peoples of the world gathered in the United Nations and is a valuable instrument for surmounting the ills that still affect humanity. In its short but intense history our Organization has already made many contributions towards the solution of problems deriving from situations of injustice and oppression, and from threats to peace and international security.
2.	Mr. President, on behalf of the People's Republic of Mozambique and the Mozambican people, we wish to congratulate you on your election as President of this Assembly and for the way in which you are presiding over the work of this Assembly. Your work for the success of this session is also a valuable contribution to the United Nations that we all wish to see strengthened. Allow me, Mr. President, to recall here the relations of solidarity that have united the peoples of the Federal Socialist Republic of Yugoslavia and the People's Republic of Mozambique since the time of cur national liberation struggle.
3.	We wish to express our appreciation of your predecessor, Mr. Hamilton Shirley Amerasinghe, and congratulate him for the successes achieved by the United
Nations during his mandate. The way he conducted the work of the thirty-first session of the Assembly is in the fine tradition of leaders of the Republic of Sri Lanka, a country with which we are associated within the non- aligned movement.
4.	We welcome with great pleasure the admission to the United Nations of the Socialist Republic of Viet Nam. The historic contribution of the Vietnamese people to the struggle against colonialism and for the liberation of their homeland, and the successive defeats they inflicted on the world's most powerful armies, brought added hope to dominated peoples and opened new perspectives for their struggle. The history of Viet Nam is, therefore, the patrimony of all nations which have freed themselves from the colonial yoke and foreign occupation and which today constitute the vast majority of this Assembly. The place that the Socialist Republic of Viet Nam occupies by right in the United Nations was won by the courage and countless sacrifices of its people in a struggle against continuous aggression over several decades.
5.	With the experience it brings and with its exemplary determination to struggle against injustice and for the dignity of the human being, Viet Nam's presence in the United Nations will certainly enrich the work of the Organization and its actions in favour of freedom, peace and progress for all peoples. The decision to admit the Socialist Republic of Viet Nam represents another victory for the Vietnamese people and for mankind as a whole, and gives meaningful substance to the lofty objectives of this Organization.
6.	We also rejoice, at the admission to the United Nations of yet another African State, the Republic of Djibouti. The independence of Djibouti is the fruit of the courageous determination of its people in its struggle against French colonialism. The role played by the Organization of African Unity should, however, be emphasized, particularly in the final stage of the delicate process of decolonization. Yet another African people has liberated itself from colonial domination and, in joining the community of independent countries, is beginning to build its future in freedom and sovereignty.
7.	The universal dimension that the United Nations acquired by bringing together almost all the independent countries of the world has enabled it to fulfil the deepest aspirations of all peoples for progress, peace and the construction of increasingly just and equitable international relations, and for the affirmation of the rights and dignity of man. Only that dimension will enable States to participate actively in the solution of problems affecting peace and coexistence among nations, and will reinforce the conditions required for the United Nations to achieve the principles and objectives explicitly stated in its Charter.
8.	Through its committees and specialized agencies, the United Nations carries out effective and vigorous actions in the struggle against oppression, humiliation and exploitation, thus contributing to the progress of peoples and to the strengthening of peaceful co-operation among nations.
9.	We support the intensification of such actions, which represent a valuable contribution to the elimination of many of the causes of contemporary conflicts.
10.	The international community has an extremely important role to play in isolating the regimes that persist in oppressing peoples and in practising inhuman policies whose characteristics in some cases have profoundly degrading aspects.
11.	We know how difficult the realization of these principles and objectives has been. The causes of conflicts between men still remain. Social injustice, oppression, humiliation and exploitation continue to exist and, in many cases, give rise, as the only possible solution, to the violent revolt of the oppressed in defence of their legitimate rights.
12.	At other times we see ourselves faced with conflicts provoked and generated by imperialist ambition and the domination of a people, a country or even an entire region.
13.	The rebellion of the colonized peoples against the oppressor regimes and their just struggle for independence have found growing understanding and support within the United Nations.
14.	The presence of many States in this Assembly today bears concrete witness to the contribution of the United Nations towards the fulfilment of the deepest aspirations of the peoples of the world.
15.	The historic resolution 1514 (XV) adopted by the General Assembly on 14 December 1960, recognizing the right to self-determination and independence of peoples under colonial domination, marked a big and important step forward in the achievement of the objectives of the United Nations and was the fruit of the assumption by the international community of its responsibilities.
16.	The history of the liberation struggles of our country is eloquent proof of this. The actions of the Fourth Committee of the General Assembly, the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, the Commission on Human Rights, the Security Council and other organs and specialized agencies brought international recognition to our struggle and denunciation of the massacres and crimes perpetrated by the Portuguese colonialists in Mozambique. Consequently, in 1972, the Frente de Libertagao de Mogambique, the Movimento Popular de Libertagao de Angola and the Partido Africano da Independencia da Guine e Cabo Verde received observer status at the United Nations. The United Nations also gave aid of inestimable value to our people in the field of humanitarian assistance, particularly in literacy programmes and medical care and in the reconstruction of the areas liberated from the colonial administration.
17.	It is with gratitude that we salute and express our appreciation to the African and socialist countries, the movement of the non-aligned countries and the democratic countries and forces throughout the world who supported us in the difficult moments when our very existence as a people was being denied.
18.	The victory of the Mozambican peoples, achieved on 25 June 1975 with the proclamation of the People's Republic of Mozambique, was also a victory for the international community and the result of the firm action of the United Nations.
19.	We wish to salute the Secretary-General of the United Nations, Mr. Kurt Waldheim, on his re-election. He was with us in the decisive moments of our diplomatic struggle against Portuguese colonialism, defending the justice of our people's aspirations.
20.	After the decision of the People's Republic of Mozambique to apply fully the sanctions decreed by this Organization against the illegal minority Rhodesian regime and during the aggression of which our country is a victim, the Secretary-General has faithfully interpreted the full meaning of international solidarity with our Government and our people.
21.	Our victory asserts itself today in the coming to fruition of the fundamental objectives for which our people agreed to make so many sacrifices—the creation of a popular democratic State.
22.	On 25 September last all Mozambican citizens began the process of the effective exercise of people's democracy by electing people's assemblies at the local level, in population centers at the base, and at the national level. We are building a new type of State on the ruins of the colonial State. Power belongs to, and is exercised by, the broad masses through the people's assemblies.
23.	This is an unprecedented event in our history and was made possible only by our people's victory over Portuguese colonialism and the revolutionary gains won since the proclamation of independence.
24.	In this way the Mozambican people are constructing their history, building democracy, consolidating the victories they have already achieved and determining their future in "freedom and sovereignty. Allow us to associate the action of the United Nations with this event of such high significance for the Mozambican people.
25.	The present international juncture is eminently favourable to the people's struggle for independence and peace as a result of the successes of national liberation struggles, the consolidation of the socialist camp and the successes of the workers' democratic movements in the capitalist countries. From this point of view the outstanding victories of the peoples of Viet Nam, the Lao People's Democratic Republic and Democratic' Kampuchea are a stimulus and a permanent encouragement to all those who struggle for freedom, independence and peace. They prove that imperialism can be defeated on the battlefield.
26.	The liquidation of the oldest and most retrograde colonial empire through the combined efforts of the peoples of Mozambique, Angola, Guinea-Bissau, Cape Verde and Sao Tome and Principe, and the creation in these countries of sovereign States dedicated to the total liberation of the continent, have profoundly transformed the balance of power in Africa, particularly in southern Africa.
27.	All these factors extend the liberated zone of humanity and create a situation favourable to the full liberation of all peoples from oppression and exploitation. In increasing numbers and with an increasing awareness, the broad masses throughout the world are rising against tyrants, against the exploiting classes, and against monopolies that enslave men, pillage nations and oppress continents.
28.	We shall now touch upon the problem that is of particular concern to the peoples in our area but which is at the same time a source of concern for the international community as a whole, namely, the existence of oppressive and discriminatory regimes in southern Africa and the threat of confrontation that they represent.
29.	The geographic situation and the economic resources of the countries in the area turned them into the object of the greed of the colonial countries which, taking advantage of favourable conditions for the implantation of settlements, established in those countries large colonies of immigrants who exploited the wealth of the subsoil and the soil and the labour of the peoples in the region.
30.	Thus was born the whole complex of white domination in southern Africa which until very recently comprised South Africa, Rhodesia, Namibia, Angola and Mozambique. The highly favourable conditions prevailing in southern Africa as compared with other areas of the world, in particular its mineral and agricultural wealth, led to the settlement of millions of whites in this part of Africa. With the exception of Algeria—and even there to a much smaller extent—no such phenomenon occurred in any other part of our continent. However, we find something rather special in the situation prevailing in southern Africa: it is not the size of the numbers involved but rather the creation of a system of exploitation which has already been set aside by capitalism in the rest of the world, a system characterized by pillage and by the denial to the population of its most elementary human rights.
31.	With different procedures and institutional forms, that was the situation prevailing throughout southern Africa. The patterns of exploitation implanted in southern Africa varied, however, depending on local conditions and the level of development in the colonial countries.
32.	Apartheid, the most extreme and degrading form of domination imposed by force by a Nazi-type regime, reduced black South Africans to the condition of mere instruments of production. This inhuman form of subjection, placed at the service of an aggressive capitalist regime, led to the creation of a bastion of white power in southern Africa. Using an essentially similar system, and with South African support, the settlers of southern Rhodesia, in their unilateral proclamation of independence, sought to extend the power of this racist bastion northwards. Namibia, placed under the Mandate of the Union of South Africa in the days of the League of Nations, was later appropriated by South Africa and integrated into its sphere of economic domination.
33.	Portuguese colonialism, equally dedicated to plunder and to the exploitation of the peoples and wealth of its colonies, could not, however, achieve the same degree of economic and military consolidation owing to the limitations of the colonial State, itself economically underdeveloped. That was the weak link in the chain. On the other side of the barrier are the African peoples-peoples who were refused the status of men among men and lived as peoples without land in their own country, as foreigners in their own homeland, suffering a long history of subjection to massacres over generations.
34.	This is the scenario in which the great confrontations are taking shape, a scenario which now includes even the nuclear threat. The heavy responsibility for preventing the consummation of such threats and for finding the road to peace devolves on all of us, and especially on the United Nations. That road can only be that of just solutions: not a peace that is reached by silencing the shots of rebellion of the oppressed or by gagging the voice of the peoples but the kind of peace that is affirmed by asserting the right of peoples.
35.	We evoke this situation in the framework of new responsibilities and of the consequences of our indifference, of our lack of decision, of the commitment of those whose monopolies enriched themselves at the cost of human suffering. It is therefore among ourselves that we must try to find the answer to the questions which are put to us. How is it possible that a system which is diametrically opposed to the deepest convictions shared by all humanity has been allowed to survive until our times? How is it that a regime like that of Ian Smith,, condemned since its birth and cast aside by the international community, can survive 12 long years despite the condemnation of the international community? How is it that in this interdependent world of ours it can survive, growing stronger year by year in the face of compulsory sanctions ordered by the United Nations? The survival of the Ian Smith regime has been possible only with the direct support of the Portuguese colonial-Fascist regime and South Africa and the camouflaged support of some Western countries through their companies and their nationals.
36.	In the light of the present situation, we must assume our responsibilities; we do not want to substitute ourselves for the people of Zimbabwe in their liberation struggle but to support them firmly and resolutely. To assume our responsibilities is to isolate and eliminate the Ian Smith regime now and to guarantee majority rule; to assume our responsibilities is to direct our efforts towards ensuring true independence for Zimbabwe.
37.	It is in this context that the People's Republic of Mozambique views its participation together with that of the United Republic of Tanzania, the Republic of Zambia, the People's Republic of Angola and the Republic of Botswana in the quest for a solution to that problem. This action is inseparable from the political, material and moral support to be given to the freedom fighters grouped in the Patriotic Front.
38.	The recent Anglo-American proposals for a solution to the situation in Zimbabwe present serious limitations. On the one hand, the colonial Power seeks, in the phase of transition to independence, a concentration of power the like of which it never had during the whole colonial period and which does not guarantee the immediate participation of Zimbabweans in the exercise of power. On the other hand, the proposals maintain intact the whole state apparatus of the illegal regime and clearly show excessive concern with the protection of the rights of the settlers.
39.	We should like to broach this problem in the light of our experience. If it is a matter of protecting the lives and legitimate interests of citizens from violence, we can understand that concern; if, however, it is a matter of protecting privileges acquired during the colonial era because of skin colour and, consequently, because of colonialist discrimination, such guarantees go beyond the protection due, and any attempt to impose them is in fact interference in the affairs of an independent Zimbabwe. In fact, in the long run that protection would be prejudicial to those it claims to serve.
40.	The whites of Zimbabwe, like the whites of Mozambique or of any other country in our zone, can choose to become citizens of the country in which they live, while becoming integrated into its political and social life. The maintenance of discriminatory situations based on race, far from assisting in the creation of an egalitarian society, is prejudicial to the integration of the whites of Zimbabwe into an anti-racist Zimbabwean society and does nothing but aggravate social tensions and create conditions which could lead to racial confrontation. This has been borne out by recent history.
41.	We demand the dismantling of the rebel army with its mercenaries and puppets, its shock troops of racism, which is the instrument of permanent aggression against independent Africa. The dismantling of this army is a necessary condition for guaranteeing peace and stability in independent Zimbabwe. This is the army which destroyed Mapai; this is the army which murdered in cold blood 800 defenceless refugees at Nyazonia; this is the army which is still today committing continued acts of aggression against the territory of the People's Republic of Mozambique.
42.	The criminal army of aggression must disappear; otherwise it will frustrate the best efforts for the establishment of a durable peace in the region.
43.	Those who think that they can use puppet troops for the protection of whites in Zimbabwe are mistaken. History shows, and our own experience confirms, that it is these elements who, given their initiation in the school of terrorism by the occupier, turn against their former masters at the end of the occupation and carry out the most barbarous acts against them.
44.	Finally, we cannot help but point out the profoundly anti-democratic character of the attempt to impose rigid, immutable clauses which will remain in force for eight years after independence; such clauses constitute, therefore, many grave limitations on the full sovereignty of the people of Zimbabwe.
45.	The recognition of the principle of national independence, the determination of the period in which it should occur, and the principle of universal elections contained in the same proposals, will enable us to make progress towards the solution of the problem. In the same way, the United Kingdom's acceptance of responsibility in the process, the acceptance of the principle of basing the future army of Zimbabwe on the liberation forces, and the participation of the international community in the process, also merit emphasis.
46.	However, the immediate removal of Ian Smith, the head of the racist, minority Government, is clearly a condition for the success of all efforts. It was Ian Smith who was chiefly responsible for the failure of all attempts at negotiation during the 12 years of his racist rebellion, and the sincerity and effectiveness of the present proposals depend to a large extent on the determination and ability of the United Kingdom and the United States to remove Ian Smith from the political scene forthwith.
47.	The Anglo-American proposals contain many negative points and leave many questions unanswered. However, they can provide a basis for negotiation. This was the conclusion arrived at the last meeting of the front-line Heads of State, which took place in Maputo.
48.	The People's Republic of Mozambique intends to continue to assume its full share of responsibility in support of the Zimbabwe people.
49.	In this context, aware of its internationalist duty of solidarity, the People's Republic of Mozambique will remain firm in its determination to implement fully the sanctions imposed by the United Nations against the illegal racist regime of Southern Rhodesia until the liberation of the people of Zimbabwe.
50.	In Namibia, the people's struggle is being intensified and has achieved new victories at both the political and the military levels. Incapable of openly opposing the demand for independence, South Africa is seeking above all a way out which safeguards its interests. With this aim in mind, the South African regime multiplies its manoeuvres designed to divide the territory while searching for a sham independence in Namibia.
51.	It is in this context that the consultations between the colonial administration and the tribal puppets put forward at the eleventh hour as representatives of the people must be placed. Even stranger is the participation of settlers' parties, which always opposed independence in any talks on the country's future. And it is still in this context that the attempt to separate Walvis Bay, an integral part of Namibia, as a condition of the real independence of Namibia, must be placed.
52.	The countries in the region have closely followed the consultations carried out by the five members of the United Nations Security Council. To the extent that those consultations are to be placed within the context of Security Council resolution 385 (1976), the initiative of those five Powers could contribute to the solution of the conflict. However, we believe that they will be successful only if their objective is the total and complete independence of all of Namibia, if they respect the will of the Namibian people as expressed through the South West Africa People's Organization (SWAPO), their only true representative, and if the five Powers do not attempt to substitute themselves for SWAPO in the solution of the problem of Namibia.
53.	A solution to the problems of southern Africa implies, above all, elimination of the apartheid regime. The existence of this regime, hostile to humanity, creates intolerable tension and constitutes a threat to the peoples of Africa.
54.	South Africa is propping up the Ian Smith regime in flagrant violation of sanctions proclaimed by the United Nations. It invades the People's Republic of Angola, militarizes Namibia, creates, finances and supports groups entrusted with armed subversive operations in the independent African countries.
55.	Therefore, to supply weapons or to create conditions enabling South Africa to manufacture them is tantamount to fanning the flames of war and destruction in southern Africa and collaborating in acts of oppression against independent Africa. In this context the introduction of nuclear weapons in our area creates a highly dangerous situation.
56.	However, no weapon, no manoeuvre, will be able to stop the liberation of the South African people, who today resist with their bare hands the murderous bullets of the South African forces of repression and the torturers in the prisons where people allegedly commit suicide. Soweto symbolizes the movement of the rebellion of the South African people—a rebellion whose flame will never be quenched and a people whose great cry of rebellion will never be silenced. These voices are arrows which penetrate our conscience and demand our support. All of humanity must make the cause of the southern African people its own.
57.	The complete liberation of Africa, the elimination of discrimination and apartheid, shadows of a past which is still projected into the present, are the sacred duty of all the African people and of all the peoples of the world.
58.	The People's Republic of Mozambique is aware of its special responsibilities as a Member of the United Nations and as a country geographically adjacent to the last bastions of racism in Africa. The People's Republic of Mozambique will not waver in its fulfilment of that internationalist duty. We will not yield before any intimidation or blackmail. We will not yield before any aggression, no matter how barbarous and cruel it may be. In this struggle we fight with the active support of all countries sensitive to the cause of the liberation of peoples.
59.	Here, we should like to hail the decision of the Security Council in its resolution 411 (1977) appealing to all Member States to strengthen the defence capacity of the People's Republic of Mozambique. That act represents valuable encouragement: it is a significant act of solidarity, a great victory for all the oppressed peoples and a victory for the United Nations. This support is all the more important because the Ian Smith regime continues to send its murderous troops against the people and peaceful villages of our country. Provocations, subversion and the infiltration of agents are increasing in preparation for even greater aggression. This means that the destabilization plan hatched by imperialism against our country continues and that its active instruments are the racist regimes of Rhodesia and South Africa.
60.	Today more than ever we see the end of colonialism in Africa drawing near. It is true that threatening clouds darken the horizon; but it is within the reach of our determination to overcome the remaining obstacles and finally to implant a true peace based on just relations among men and nations.
61.	The People's Republic of Mozambique enshrined in its Constitution the principle of the transformation of the Indian Ocean into a denuclearized zone of peace. We consider that the peoples of that region who suffered so greatly from the evils of colonial and imperialist domination and who today are engaged in the campaign against poverty, ignorance, disease and all the consequences of under-development in a struggle which is a pre-condition to achieving true human dignity and true freedom should be spared the threat of a nuclear war with all its attendant destruction.
62.	The peoples of the countries bordering the Indian Ocean share a common heritage of relations and culture that they wish to develop; they have a shared desire for progress and peace and a will to preserve their hard-won independence against any form of domination.
63.	Until a short time ago, the Indian Ocean was safe from involvement in the event of nuclear conflicts. For that reason, although we welcome warmly all those who come to the Indian Ocean with peaceful intentions or for the development of fruitful economic relations, we are extremely apprehensive about, and resolutely condemn, the establishment of any military bases of foreign Powers in the zone.
64.	In this context, we deem it necessary that the international community and, in particular, the countries of the region should dedicate themselves to studying ways and means of prohibiting the presence of any r reign military bases in the area while guaranteeing the dismantling of those already in existence and enabling the coastal countries to control the presence and movement of foreign military fleets.
65.	In the Middle East the situation created by the continued denial of the right of the Palestinian people to their own homeland has for decades been a factor of tension that has led to increasing violence, wars of aggression, the occupation of the territory of sovereign countries and, above all, to a persistent and systematic violation of human rights. The painful events in Lebanon are a result of that situation.
66.	The root of the problem is to be found in the racial basis and expansionist nature of the State of Israel, which obstructs peaceful coexistence among the countries of the region.
67.	The nuclear threat aggravates the climate of tension. The collaboration of the new axis of oppression-South
Africa/Israel-is aimed at intimidating the African and Arab peoples and deterring them from engaging in a just liberation struggle in the occupied territories and countries. At the same time it aims at blocking the consolidation and economic progress of the independent neighbouring countries.
68.	We believe that the stabilization of the Middle East can be achieved only by the recognition of the inalienable right of the Palestinian people to create their own State and by the withdrawal of all Israeli troops and settlers from the Arab territories occupied in 1967.
69.	Anti-Semitic racism, with its aftermath of horror, must be buried once and for all. Those who were its victims are today, in many ways, becoming real agents for the resurrection of analogous and equally reprehensible forms of racism. From that standpoint, we consider the resumption of the Geneva Peace Conference on the Middle East to be an imperative need, a conference in which the Palestine Liberation Organization should participate as an equal member.
70.	Other situations of confrontation continue to exist across the continents and require the attention of our Organization in the context of support for the struggle of peoples for their liberation. On our continent, the violation of the generally accepted principle of respect for existing boundaries and the greed of the great Powers have led to the invasion, the annexation or the dismemberment of certain countries. Such is the case of the island of Mayotte - an integral part of the Republic of the Comoros-occupied by France. In the north of Africa, the Saharan people are unable to exercise the right to self- determination inasmuch as their territory is occupied.
71.	The People's Republic of Mozambique condemns the illegal occupation of Mayotte and Western Sahara, which violates the right of all peoples to self-determination enshrined in the United Nations Charter, and expresses its solidarity with the struggle of the Comorian and Saharan peoples and demands that an end be put to the violation of the integrity of their countries. At the same time, the People's Republic of Mozambique reaffirms the principle of the peaceful settlement of disputes between African countries.
72.	In East Timor, after almost two years of military invasion by Indonesia, the Maubere people are resisting heroically. That occupation was launched, not as an anti-colonial act against Portuguese domination, but after the collapse of colonialism.
73.	We firmly support the fight of the people of the Democratic Republic of East Timor and call on the Government of Indonesia to withdraw its troops and establish relations of good neighbourliness and co-operation with that country.
74.	We firmly support the efforts undertaken with a view to the peaceful reunification of Korea, to which the withdrawal of American troops is linked as a condition to enable the Korean people to resolve their problems without external interference.
75.	We support with equal determination the just struggle of the People's Republic of China for the recovery of Taiwan, which is a part of its national territory illegally occupied by imperialism.
76.	We welcome the recent agreements on the Panama Canal which constitute a positive and decisive initial step towards putting an end to the old imperialist policy of dismembering countries and dividing peoples.
77.	We condemn in particular the terror instituted by the Chilean military regime in violation of all the values held by the community of nations. We condemn the arbitrary arrests, the torture, and the disappearance of prisoners.
78.	We are, however, confident that the dark shadow of fascism, which at the moment engulfs various countries of Latin America as a desperate reaction to the conquests of their peoples, will finally be overcome and that democracy will be re-established.
79.	We should like to believe that the campaign that has been launched in favour of human rights will represent the beginning of a new phase in the policy of denunciation of Fascist regimes in Latin America, whose inhumanity is notorious in the extreme. May the results of that policy be the withdrawal of support to those puppet regimes.
80.	The People's Republic of Mozambique cannot but condemn the continuation of situations of oppression, and demands the fulfilment of the principles of the United Nations Charter.
81.	We are convinced that harmonious relations between States are achieved through the recognition of the right of peoples to decide their own destiny, along the paths of their own choice, for the good of all mankind. The peoples of the world want peace.
82.	Disarmament is a fundamental necessity if we are to achieve co-operation between States in peace and security. We are greatly concerned at the development of weapons research, and of research into the development of increasingly powerful and inhuman lethal arms capable of the irremediable destruction of life on earth.
83.	Consequently, the People's Republic of Mozambique defends the principle 'of general and universal disarmament and of the immediate cessation of the arms race, embracing all types of weapons of mass destruction. In this context, too, the People's Republic of Mozambique congratulates the European peoples for their successes in their policy of European detente, while at the same time expressing its conviction that that process must not be limited to one part of the world alone, but, rather, should be affirmed universally as a constant factor in international relations.
84.	We wish to affirm our full support for the convening of a special session of the General Assembly of the United Nations to deal with this question, as an important step towards the holding of a world disarmament conference.
85.	In every continent, the peoples under colonial domination have progressively won political independence. The countries thus liberated from the colonial yoke have become support bases for the peoples still struggling for their freedom.
86.	However, the consolidation and strengthening of those victories demands that we intensify our fight for economic and social development, and that this in turn requires a constant and rapid increase in the productive capacity of recently liberated nations, this being the only way to solve the basic problems of our peoples.
87.	The rapid development of our productive forces and the overcoming of inherited backwardness and dependence necessarily imply technical and economic co-operation with all countries. However, those economic relations and that technical co-operation are not always approached with a view to just mutual benefits, reciprocal respect, and non-interference in internal affairs.
88.	Responsibility for the existing situation of imbalance which must be changed, falls in particular on the highly developed countries, whose development process was achieved at the expense of those countries which are today the most backward.
89.	The present tensions in the world have been brought on essentially by the economic interests and the unbridled greed of the international monopolies. It is in this context that we understand the differences between countries, the existing situation of injustice in international economic relations and the contradiction where we see some colonial-type relations.
90.	In the present-day world the contradiction between developed and developing countries cannot be put on a geographical North-South basis. There exists a profound contradiction between exploitation and the people's interests, a contradiction which opposes the oppressed peoples and the colonial Powers, the working classes and the monopolies, socialism and capitalism.
91.	It is this situation of injustice and inequality, surviving from colonialism, which confines the young independent States to the role of mere producers of raw materials and importers of manufactured goods. There is also a tendency on the part of imperialism to transfer to those countries industries having obsolete technology or those which carry out the partial processing of raw materials through the use of cheap and abundant labour. On the other hand, when highly advanced industries happen to be established, this is done in such a way as to create situations of technological dependency. The conquests of science and technology are thus used as weapons of domination.
92.	The new international division of labour which imperialism seeks to impose on the world by internationalizing the brutal exploitation of human labour will serve only to sharpen world economic conflicts.
93.	It is in this context that we participate in the struggle of the developing countries for the establishment of a new international economic order. This struggle, which is hindered by great obstacles, requires an effective and co-ordinated effort against those economic and political forces which seek at all costs to maintain their relations of exploitation with the developing countries and which use financial institutions which they control for the purpose. This struggle is absolutely necessary if the countries which make up the overwhelming majority of Members of the United Nations are to overcome their economic and technological backwardness and make progress in every sphere of action.
94.	The struggle for the establishment of a new international economic order requires concerted action by the international community with a view to transforming the relations of dependency and exploitation into relations of mutually advantageous co-operation based on equality and reciprocity of benefits. It further requires greater technical and economic co-operation among developing countries struggling to create a strong and independent economy, which is the basis for the solution of the countless social problems caused by the domination to which they were subjected in the past.
95.	A new international economic order will constitute an important factor in the solution of the problems of developing countries and will undoubtedly facilitate their efforts to overcome their economic under-development. However, the decisive factor for the achievement of victory over the backwardness left behind by colonial domination must be found in the development of productive forces and in profound social changes that will make possible the construction of the material and ideological bases that will help us build a society free from exploitation.
96.	At the same time we believe that at present our fight cannot be limited to the struggle for economic independence. That independence and the steps that marked its conquest, particularly the right to dispose of one's own natural wealth and resources, could be emptied of content or even wiped out if these victories are not consolidated through the establishment of new relations in production at the internal level and of a popular regime.
97.	Fundamentally, in order to break away from the state of dependency it is necessary to industrialize our countries and consequently to have our peoples control their natural resources while fighting the international monopolies. The creation of a heavy industry capable of producing the necessary equipment and factors of production required by our economies will allow the mechanization of agriculture and make it possible to meet the people's fundamental needs in food. Thus the bases for developing a manufacturing industry will be created and high levels of productivity and true and independent economic development will be achieved.
98.	Our conception of development is that the building of a national heavy industry is the decisive factor for our effective liberation from economic dependence.
99.	We are firmly convinced that the Manila Declaration is a valid basis for discussion in the United Nations. We hope that, unlike what has happened in the past, in future talks there will be the political willingness necessary to break the deadlock in which we find ourselves.
100.	The germs of colonialism have not yet been totally wiped from the face of the earth. While our participation in this Assembly is proof of the success of our struggle against colonialism, nevertheless a great deal still remains to be done. The United Nations must meet the aspirations of the oppressed peoples and minimize the sacrifices to which they must consent in order to conquer the fundamental right to decide their own destiny.
101.	Our presence in this Assembly today enables us to reaffirm our deep conviction that only harmonious coexistence between nations will make possible the development and consolidation of correct and fraternal relations among peoples.
102.	In greeting the peoples of the world through their representatives in this Assembly we are also expressing certainty that the hope for freedom which lives in all men will be transformed by our action into the reality of justice, well-being and peace so earnestly desired by the peoples of the world.
103.	The struggle continues.
 





